Citation Nr: 0721612	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  95-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
prostatitis, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for a 
rectus sheath hernia, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for 
adjustment disorder with mixed features and depression, 
currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey and an April 2003 decision of the VA RO in 
Cleveland, Ohio.  This case returns to the Board following 
remands to the RO in July 1998 and August 2003.  


FINDINGS OF FACT

1.  The veteran reports that he does not wear protective 
underwear or diapers and that he changes his underwear 2 
times per day; there no evidence of absorbent material use 
and no evidence of poor renal function due to chronic 
prostatitis.

2.  The veteran's post-operative rectus sheath hernia has not 
required a belt; the competent medical evidence of record 
indicates that his abdominal pain, diarrhea, and heartburn 
are not attributable to his service-connected rectus sheath 
hernia disability.

3.  The veteran's acquired psychiatric disorder, diagnosed as 
adjustment disorder with mixed features and depression, is 
primarily manifested by depression, anxiety, sleep 
disturbance, feelings of helplessness and worthlessness, and 
decreased concentration; there is no evidence of 
hallucinations, delusions, psychosis, panic attacks, or 
impairment of recent and immediate memory; more than definite 
industrial inadaptability due to psychiatric symptoms has not 
been shown. 

4.  The veteran has the following service-connected 
disabilities: chronic prostatitis, rated as 40 percent 
disabling; adjustment disorder with mixed features and 
depression (claimed as bad nerves) associated with chronic 
prostatitis, rated as 30 percent disabling; rectus sheath 
hernia, rated as 20 percent disabling; and residual, post-
operative, hernia scar, right abdomen, rated as 10 percent 
disabling; the combined service-connected disability rating 
is 70 percent; however, the evidence does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic prostatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 
4.115a, 4.115b, Diagnostic Code 7527 (2006).  

2.  The criteria for an increased rating for a rectus sheath 
hernia, currently rated at 20 percent, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.20, 4.114, 4.118, Diagnostic Codes 7338 
(2000) and (2006).  

3.  The criteria for a disability rating greater than 30 
percent for adjustment disorder with mixed features and 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.130, 
Diagnostic Codes 9434 (1997) and (2006).  

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see also 38 C.F.R. § 4.27 (providing specific means 
of listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Increased Rating for Chronic Prostatitis

The veteran is presently seeking an increased rating for his 
service-connected chronic prostatitis, which is currently 
rated as 40 percent disabling Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, post-operative 
residuals.  

Disability evaluated under Code 7527 is to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  When rating as voiding dysfunction, the 
particular condition is rated as urine leakage, frequency, or 
obstructed voiding.  For continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence: a 20 percent rating is assigned when the 
disability requires the wearing of absorbent materials that 
must be changed less than two times per day.  A 40 percent 
evaluation is in order when the disability requires the 
wearing of absorbent materials that must be changed two to 
four times per day.  A maximum evaluation of 60 percent is 
warranted for disability that requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency: a 20 percent rating is warranted when 
the daytime voiding interval is between one and two hours, 
or; there is awakening to void three to four times per night.  
A maximum evaluation of 40 percent is assigned when the 
daytime voiding interval is less than one hour, or; there is 
awakening to void five or more times per night. Id. 

For obstructed voiding: There is no 20 percent rating.  A 
maximum evaluation of 30 percent is awarded when there is 
urinary retention requiring intermittent or continuous 
catheterization. Id.   

When rating as urinary tract infection, the Board notes that 
there is no 20 percent rating.  A maximum evaluation of 30 
percent is assigned when there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  If there is poor renal function, the 
disability should be rated as renal dysfunction. Id.    

Initially, the Board notes that the veteran's chronic 
prostatitis is currently evaluated as 40 percent disabling, 
which is higher than the maximum schedular 30 percent rating 
available when rating the disability as a urinary tract 
infection.  It is further noted that there is no evidence of 
poor renal function to warrant rating the disability as renal 
dysfunction.  Thus, the veteran's disability will be rated as 
voiding dysfunction. 

As discussed above, the disability may be rated as either 
urine leakage, frequency, or obstructed voiding.  Again, the 
Board notes that the veteran's current 40 percent disability 
rating is already greater than the maximum schedular 30 
percent rating available when rating the disability as 
obstructed voiding and equal to the maximum schedular 40 
percent disability rating available when rating the 
disability as urinary frequency.  At his December 2005 VA 
genitourinary examination, the veteran stated that he 
urinates 3 to 4 times per day and 5 to 6 times per night.  

With respect to urine leakage, the veteran has been afforded 
many VA examinations since he first filed his claim in 
January 1995.  The veteran underwent a VA cystitis 
examination in March 1995 in which he was diagnosed with 
chronic relapsing prostatitis and mile erectile dysfunction.  
Although he complained of occasional burning with urination, 
there was no urethral discharge noted.  In his September 1996 
VA cystitis examination, the veteran complained of daytime 
urination of 5 to 6 times per hour and nocturia of 10 to 11 
times per night.  However, there was no indication of the use 
of absorbent materials to deal with any leakage.  At his 
October 1999 VA intestines examination, the veteran 
complained of persistent abdominal pain and denied any 
instances of incontinence or impotence.  Similarly, in his 
June 2002 VA rectum and anus examination, the veteran said he 
had no history of incontinence and no history of wearing 
absorbent materials for either urinary or bowel problems.  In 
a July 2002 VA genitourinary examination, the veteran 
described daytime urinary frequency of approximately once 
every hour and nocturia of approximately 4 to 5 times per 
night.  Additionally, the veteran complained of weakness, 
scrotal swelling, and lower abdominal pain, but the July 2002 
examiner opined that these conditions were not related to the 
veteran's service-connected chronic prostatitis.  

The veteran stated at his December 2005 genitourinary 
examination that he does not wear protective underwear or 
diapers, and that he changes his underwear 2 times per day 
(thus using a total of 3 pairs of underpants per day).  There 
is no indication that the veteran uses absorbent pads.  A 
higher rating of 60 percent is in order when absorbent 
materials must be changed more than 4 times per day.  As 
previous medical records and examinations since the veteran's 
January 1995 claim for an increased rating reveal similar 
findings, there is no evidence to warrant a disability rating 
greater than 40 percent.  For these reasons, the Board finds 
that a disability rating greater than 40 percent for the 
veteran's chronic prostatitis is not in order.  38 C.F.R. § 
4.7.     

Increased Rating for Rectus Sheath Hernia

The veteran is presently seeking an increased rating for his 
service-connected rectus sheath hernia, currently rated as 20 
percent disabling under Diagnostic Code 7339, hernia, 
ventral, postoperative.  Specifically, the veteran alleged in 
his January 1995 that he had a hernia in his stomach.  

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); see also 
VAOPGCPREC 3-2000 (2000).

In this case, neither version is more advantageous to the 
veteran because the criteria for evaluating post-operative 
ventral hernias is identical in both the old and revised 
versions.  See 38 C.F.R. § 4.114, Diagnostic Codes 7339 
(2000) & (2006).  Hence, there is no due process bar for the 
Board to proceed with the appeal.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Both versions of Diagnostic Code 7339 provide a 
noncompensable rating for ventral hernia, postoperative 
status, healed, no disability, belt not indicated.  A 20 
percent rating is assigned when the hernia is small, not well 
supported by belt under ordinary conditions, or in the case 
of a healed ventral hernia or for postoperative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  The next higher rating of 40 percent is authorized for 
a hernia which is large, not well supported by a belt under 
ordinary conditions.  The maximum rating of 100 percent is 
assigned for a massive, persistent hernia with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic 
Codes 7339 (2000) & (2002).

Here, the veteran was diagnosed with a right periumbilical 
ventral hernia and underwent anterior rectus sheath 
tightening to repair the condition in January 1979.  Since 
then, he complains of experiencing intermittent abdominal 
pain lasting 5 to ten minutes approximately 2 to 3 times per 
week.  

The veteran has been afforded several VA examinations related 
to his rectus sheath hernia since filing his claim in January 
1995.  In March 1995, he underwent a VA alimentary appendages 
examination in which his 1979 rectal sheath herniation 
status-post repair was noted.  Although the veteran 
complained of aching abdominal pain, the examiner diagnosed 
this as gastritis.  Furthermore, the examiner specifically 
noted that there were no abdominal masses or incisional or 
umbilical hernias found on examination.  Similarly, in a 
February 1999 examination conducted by Dr. C. M. Campos, 
M.D., the veteran's private physician, there were no 
abdominal masses noted.  An October 2000 VA genitourinary 
examination also revealed no sign of an abdominal mass.  No 
hernia was felt in the veteran's rectal wall during his June 
2002 VA rectum and anus examination, and no hernias were 
noted in his July 2002 VA genitourinary examination.  

The veteran was afforded his most recent rectum and anus 
examination in December 2005.  The examiner diagnosed the 
veteran with a current ventral hernia, which is not a 
recurrence of the original hernia treated in January 1979.  
The examiner found that the veteran does not require the 
support of a belt and that the veteran's abdominal pain, 
diarrhea, and heartburn are less likely than not attributable 
to his rectus sheath hernia disability.  Rather, the examiner 
opined that these conditions are more likely attributable to 
gastroesophageal reflux disease and possibly irritable bowel 
syndrome.  Finally, the examiner found that he veteran's 
hernia does not markedly interfere with his employability or 
require frequent hospitalization.

As there is no evidence that the veteran suffers from a 
current service-connected hernia which is large and not well 
supported by a belt under ordinary conditions, the Board 
finds that a disability rating greater than 20 percent for 
the veteran's rectus sheath hernia is not in order. 38 C.F.R. 
§ 4.7.     

Increased Rating for Adjustment Disorder 
with Mixed Features and Depression

The veteran is presently seeking an increased rating for his 
service-connected adjustment disorder with mixed features and 
depression, currently rated as 30 percent disabling under 
Diagnostic Code 9434, major depressive disorder.  By 
regulatory amendment effective November 7, 1996, changes were 
made to the schedular criteria for evaluating mental 
disorders.  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9434 (as in effect prior to November 7, 
1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (as 
in effect as of November 7, 1996).

The symptomatology of the veteran's acquired psychiatric 
disorder is currently diagnosed as adjustment disorder with 
mixed features and depression and primarily includes 
depression, anxiety, sleep disturbance, feelings of 
helplessness and worthlessness, and decreased concentration.  
Although the VA examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 50 (serious 
impairment in social and occupational functioning) at both 
the October 2006 and June 2002 VA mental disorder 
examinations, she described the veteran's acquired 
psychiatric disorder as only "moderate" in nature.  The 
veteran lives alone following the death of his wife and 
occasionally speaks with his mother.  Although he tends to 
isolate himself, he has one or two friends with whom he 
maintains contact.  At his October 2006 VA mental disorders 
examination, the physician noted that the veteran's mood was 
neutral and his affect was blunted.  His speech was normal 
and there were no perceptual problems.  The veteran's thought 
process and thought content were normal and there is no 
indication of homicidal or suicidal ideations.  He was 
oriented to person, place, and time, and his insight and 
judgment were fair.  His impulse control was also fair.  

Although it is clear that the veteran is impaired as a result 
of his depression, the Board notes that there is no evidence 
of hallucinations, delusions, psychosis, panic attacks, or 
impairment of recent and immediate memory.  Moreover, the 
disability was only described as moderate in 2002 and in 
October 2006, the veteran's affect was blunted, but thought 
content was normal as were thought processes.  Judgment and 
insight were fair and he was fully oriented.  There would not 
appear to be any objective evidence of symptoms that would be 
consistent with more than definite industrial inadaptability, 
nor is there evidence of considerable inability to establish 
or maintain effective or favorable relationships with people, 
as required to the previous version of Code 9434.  
Accordingly, the Board cannot conclude that the veteran's 
disability more nearly approximates the criteria required for 
the 50 percent rating under either version of Code 9434.  38 
C.F.R. § 4.7.     

Total Disability Rating Based on Individual Unemployability

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  

In this case, the veteran has the following service-connected 
disabilities: chronic prostatitis, rated as 40 percent 
disabling; adjustment disorder with mixed features and 
depression (claimed as bad nerves) associated with chronic 
prostatitis, rated as 30 percent disabling; rectus sheath 
hernia, rated as 20 percent disabling; and residual, post-
operative, hernia scar, right abdomen, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, the percentage criteria for TDIU are met.  38 
C.F.R. § 4.16(a).  

However, the Board finds that the evidence does not support 
the conclusion that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  Specifically, there is no 
competent medical opinion of record indicating that the 
service-connected disabilities render the veteran 
unemployable.  In fact, several medical records explicitly 
suggest that the veteran is not unemployable as a result of 
his service-connected disabilities.  Although a VA examiner 
opined that the veteran was unable to work due to his 
adjustment disorder in June 2002, the same examiner 
subsequently opined that the veteran's psychiatric problems 
do not prevent him from getting employment at his October 
2006 VA mental disorder examination.  At his December 2005 VA 
rectum and anus examination, the examiner opined that the 
veteran's ventral hernia does not markedly interfere with his 
employability.  The veteran's various genitourinary 
examinations do not contain any opinion suggesting that the 
veteran's service-connected chronic prostatitis renders him 
unable to obtain gainful employment.  Thus, there is no 
competent medical opinion that the veteran is unemployable.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (when an 
issue involves a medical determination, lay assertions of 
medical status do not constitute competent evidence).  

Furthermore, the Board notes that the veteran's own stated 
reasons for his current state of unemployment have been 
inconsistent.  The veteran originally filed his claim for 
compensation based on unemployability in September 1998, 
claiming that he had to quit his clerical job with the U.S. 
Postal Service in 1986 due to his chronic prostatitis, 
stomach pain, and headaches.  At his December 2005 VA 
genitourinary examination, the veteran stated that he does 
not work because his prostatitis returns too frequently.  At 
his December 2005 VA anus and rectum examination, the veteran 
claimed he no longer works because he hurt his back and 
suffered whiplash in a motor vehicle accident as well as due 
to prostatitis.  At his October 1995 RO hearing, the veteran 
testified that he left his job at the Postal Service as a 
result of his prostate and injuries sustained in the motor 
vehicle accident.  The veteran further testified that he had 
difficulty because he was frequently in the hospital due to 
the injuries he sustained in the motor vehicle accident, but 
not due to the prostatitis.  As of his October 1995 RO 
hearing, the veteran was still attending physical 
rehabilitation for the injuries sustained in the motor 
vehicle accident.  Similarly, a July 1989 private examination 
report from the United Hospitals Medical Center in Newark, 
New Jersey indicated that the veteran was not able to work 
since his motor vehicle accident due to severe, debilitating 
back pain, and that the veteran denied any weakness, bowel or 
bladder changes at that time.  Based on the veteran's own 
statements, the Board finds that the non-service-connected 
injuries sustained in his motor vehicle accident were a major 
contributing factor to his decision to quit his position with 
the U.S. Postal Service.

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
Although the percentage criteria set forth at 38 C.F.R. § 
4.16(a) are met, the evidence does not demonstrate that the 
veteran is unemployable due to service-connected 
disabilities.  The appeal is denied.

Extra-Schedular Consideration

Finally, the Board finds no reason to refer any of the claims 
at issue to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances associated with any 
single disability, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  In fact, there is no evidence of 
hospitalization associated with the knees or psychiatric 
treatment.  

As discussed previously, the veteran alleges he quit his 
clerical job with the U.S. Postal Service as a result of his 
service-connected chronic prostatitis.  However, the evidence 
of record does not support the conclusion that the veteran's 
service-connected disabilities are solely responsible for an 
inability to work.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
December 2003 and September 2005, as well as in the January 
2007 statement of the case and May 2003 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the January 2007 
statement of the case and May 2003 supplemental statement of 
the case include the text of the regulation that implements 
the notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the March 1995 and April 2003 rating 
decisions, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the veteran was asked to send any evidence in his 
possession which pertains to his claim by letter dated 
September 2005.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with specific 
notice concerning potential disability ratings and effective 
dates by correspondence dated January 2007.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
private treatment records, and multiple VA examinations.  See 
38 U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional records as well as lay evidence in the form of his 
own written statements and testimony at his October 1995 RO 
hearing.  By correspondence dated March 2006, the veteran 
indicated that he had no other information or evidence to 
substantiate his claims.  As there is no indication of 
further outstanding evidence, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Entitlement to a disability rating greater than 40 percent 
for chronic prostatitis is denied.

Entitlement to a disability rating greater than 20 percent 
for a rectus sheath hernia is denied.

Entitlement to an initial disability rating greater than 30 
percent for adjustment disorder with mixed features and 
depression is denied.

Entitlement to TDIU is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


